Citation Nr: 0200213	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  97-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to an initial rating higher than 60 percent 
for low back pain, status post laminectomy and tumor 
resection, with stiffness, weakness, and radiculopathy 
involving the lower extremities.

4.  Entitlement to an effective date earlier than February 
16, 2000 for the assignment of a disability rating of 30 
percent for rotator cuff tendinitis and impingement syndrome 
of the right shoulder.

5.  Entitlement to an effective date earlier than February 8, 
2001 for the assignment of a disability rating of 30 percent 
for muscle tension headaches.

6.  Entitlement to service connection for a fracture of the 
left, fifth metatarsal as secondary to the service-connected 
low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife and Appellant's Son


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Chicago, Illinois Regional Office 
(RO).  The matter has since come under the jurisdiction of 
the Lincoln, Nebraska RO.

The May 1997 decision denied service connection for a 
bilateral knee disorder, a bilateral ankle disorder, and a 
right shoulder disorder and granted service connection for 
the veteran's low back disorder with an initial disability 
rating of 20 percent.  The veteran filed a notice of 
disagreement with regard to all four issues.  In June 1999, 
the veteran testified at a hearing held at the RO before a 
Member of the Travel Board.  In September 1999, the Board 
remanded these issues to the RO for further development.

A rating decision of November 1999 granted service connection 
for rotator cuff tendinitis and impingement syndrome of the 
right shoulder with an initial disability rating of 20 
percent, effective February 1, 1996.  A September 2000 rating 
decision increased the veteran's disability rating for his 
lower back disorder to 60 percent.  In addition, the decision 
increased the veteran's disability rating for his right 
shoulder to 30 percent, effective February 16, 2000.  That 
same decision granted service connection for muscle tension 
headaches with an initial disability rating of 10 percent, 
effective February 1, 1996.

A letter from the veteran, dated November 2000, disagreed 
with the disability rating for his muscle tension headaches 
and raised a claim for service connection for a fracture of 
the left, fifth metatarsal as secondary to the veteran's 
service-connected lower back disorder.  A rating decision of 
May 2001 increased the veteran's disability rating for his 
muscle tension headaches to 30 percent, effective February 8, 
2001 and denied service connection for a fracture of the 
left, fifth metatarsal.

A letter from the veteran, dated June 2001, indicated his 
disagreement with the continued denial of service connection 
for bilateral knee and ankle disorders, as well as the denial 
of service connection for a fracture of the left, fifth 
metatarsal.  In addition, the veteran disagreed with the 
effective dates assigned for his 30 percent disability rating 
for his right shoulder and his 30 percent disability rating 
for his muscle tension headaches.

The Board notes that the veteran has perfected his appeal 
with regard to service connection for bilateral knee and 
ankle disorders.  In addition, he has perfected his appeal 
for entitlement to an increased rating for a lower back 
condition.  Though the veteran's disability rating was 
increased to 60 percent during the pendency of this appeal, 
the veteran has not withdrawn this issue from appeal.  As 60 
percent is not the maximum benefit available under the law, 
this issue is also still on appeal before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  (The veteran is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded).

The Board also notes that the veteran has expressed 
disagreement, in his June 2001 letter, with the effective 
dates for the assignment of a 30 percent disability rating 
for his right shoulder disorder and the assignment of a 30 
percent disability rating for muscle tension headaches.  In 
addition, the veteran has expressed disagreement over the 
denial of service connection for a fracture of the left, 
fifth metatarsal.  However, no statement of the case (SOC) 
regarding any of these three claims was issued following the 
notice of disagreement.  Accordingly, the Board will address 
these claims in the Remand, which follows this decision.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)(holding 
that, where a notice of disagreement is filed with a decision 
and no statement of the case has been issued, the Board must 
remand, not refer, that issue to the RO for issuance of a 
statement of the case).


FINDINGS OF FACT

1.  All evidence necessary for review of the veteran's claims 
for service-connection for a bilateral knee disorder, 
service-connection for a bilateral ankle disorder and an 
increased rating for low back pain, status post laminectomy 
and tumor resection, with stiffness, weakness, and 
radiculopathy involving the lower extremities has been 
obtained.

2.  The veteran was treated for bilateral knee pain while in 
service and his medical records indicate a continuity of 
symptomatology until his current diagnosis of 
musculoligamentous strain in both knees.

3.  The veteran was treated for bilateral ankle pain while in 
service and his medical records indicate a continuity of 
symptomatology until his current diagnosis of 
musculoligamentous strain in both ankles.

4.  The veteran does not have complete unfavorable ankylosis 
of the spine with marked deformity of major joints or without 
other joint involvement.

5.  The veteran does not have residuals of fractured vertebra 
with cord involvement, and is neither bedridden nor does he 
require long leg braces.
CONCLUSIONS OF LAW

1.  A bilateral knee disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  A bilateral ankle disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  The veteran's low back pain, status post laminectomy and 
tumor resection, with stiffness, weakness, and radiculopathy 
involving the lower extremities does not meet the criteria 
for an initial disability rating higher than 60 percent.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5286, and 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, SOC, the 
supplemental statements of the case (SSOCs), and the letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claims for entitlement to 
service connection for a bilateral knee disorder, service 
connection for a bilateral ankle disorder, and entitlement to 
a higher initial rating for a low back disorder and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examinations from September 1996, 
February 1997, March 1997 and January 2000, with VA 
examination addendum reports from March 2001, private 
treatment records from 1995 to 1999 and the veteran's 
statements and testimony before a Member of the Travel Board 
at a hearing held at the RO in June 1999 and hearing officer 
at a hearing held at the RO in February 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claims for 
entitlement to service connection for a bilateral knee 
disorder, service connection for a bilateral ankle disorder 
and entitlement to a higher initial rating for a low back 
disorder.  Therefore, no further assistance to the veteran 
with the development of evidence, with regard to these 
claims, is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's service medical records indicate that no 
bilateral knee or ankle disorders were noted during his 
December 1975 enlistment examination.  The veteran noted a 
history of swollen and painful joints and foot trouble during 
a March 1977 physical.

In October 1977, service medical records indicate that the 
veteran had an orthopedic consult for pain in his knees.  The 
examiner noted tenderness about the insertions into the 
popliteal space, but the exam was otherwise normal.  The 
examiner's assessment was knee strain.

In March 1976, the veteran injured his left knee by slipping 
in some water while working in the galley.  The exam 
indicated good strength and normal range of motion.  There 
was some pain on palpation.  The examiner indicated that the 
veteran had sprained his knee.  Also in March 1976, the 
veteran was seen for a sprained left ankle.  The ankle was 
tender to the touch, but there was no swelling.  No bilateral 
knee or ankle disorders were noted during an August 1979 
physical.

In December 1982, the veteran reported pain in both knees and 
reported he had been experiencing it for many years.  The 
veteran reported that his knees were constantly either giving 
way, popping or locking.  On examination there was no 
effusion, range of motion was from 0 to 140 degrees.  There 
was crepititus and tenderness.  X-rays were taken of both 
knees and showed that the visible joints were unremarkable.  
There was a congenital non-union of the patella, bilaterally.  
The surrounding soft tissue was unremarkable.  The veteran 
was diagnosed with chondromalacia patellae.

A right ankle x-ray, taken in November 1983, indicated that 
the bone and joint structures were normal.  There was no soft 
tissue calcification or swelling.  No bilateral knee or ankle 
disorders were noted in a physical conducted in September 
1985.

During a November 1987 service physical, the veteran gave a 
history of painful joints in the ankles and noted that his 
feet and ankles are painful when he first got up, but the 
pain went away when the veteran started walking.  No 
bilateral knee or ankle disorders were noted on examination.

No bilateral knee or ankle disorders were noted during an 
October 1993 examination.  The veteran complained of right 
lower extremity pain with occasional left lower extremity 
pain and chronic low back stiffness.  Private medical records 
indicate he was referred to Dr. Liebrock in January 1995 and 
had a MRI which revealed a mass at the L4 level.  An excision 
of a schwannoma was performed in January 1995.  Follow up 
notes indicate that the veteran did very well post 
laminectomy.  In April 1995, Dr. Liebrock indicated that he 
no longer needed to follow up with the veteran.

At the veteran's retirement physical, in December 1995, he 
reported a history of painful joints in the ankles and knees 
and noted that his ankles and knees become painful with 
exercise.  No bilateral knee or ankle disorders were noted on 
examination.

The veteran had a VA general medical examination in September 
1996.  The veteran reported a history of knee and ankle pain 
but said he had no swelling or difficulty with the arches or 
plantar faciitis.  On examination the veteran's knee flexion 
was 135 degrees bilaterally.  There was no ligamentous 
laxity.  The examiner diagnosed the veteran with arthralgia 
of both knees and ankles.  X-rays, taken in August 1996, 
indicate no evidence of fractures, dislocation or 
degenerative changes in the knees.  An incidental note was 
made of bilateral bipartite patellae.  The impression noted 
by the radiologist was normal knees.  Ankle x-rays, also 
taken in August 1996, indicated no evidence of fractures, 
dislocations, or degenerative changes.  There were no ankle 
effusions present.  The impression noted by the radiologist 
was normal ankles bilaterally.

In February 1997, a VA orthopedic examination was conducted.  
The veteran indicated that he had sustained no knee injuries 
that he could recall.  He noted, however, that his knees were 
somewhat sore in the morning and improved somewhat throughout 
the day.  The veteran noted that his left knee was worse than 
the right, but reported no episodes of instability, giving 
way or locking.  He reported similar complaints with regard 
to both ankles.  On examination, range of motion of the knees 
was 0 to 135 degrees with no ligamentous instability, no 
effusion, no joint line tenderness, and no crepitus.  Range 
of motion of the ankles was from 40 degrees plantar flexion 
to 20 degrees dorsiflexion.  The veteran had no pain or 
effusion, no point tenderness in the ankles, and no 
instability of the ankles.  The examiner noted that the 
veteran had arthralgia of multiple joints, including both 
knees and ankles, of an unknown etiology.  The examiner 
indicated that the veteran's complaints of pain in multiple 
joints might be due to a medical disorder such as rheumatoid 
arthritis.

A VA orthopedic examination was conducted in March 1997.  The 
examiner noted a history consistent with the veteran's 
previous medical examinations.  On examination, the veteran's 
left knee had 0 degrees of extension and 115 degrees of 
flexion with no crepitance.  Ligamentous examination was 
stable in all directions.  There was no pain at the medial or 
lateral joint line.  There was pain at the medial 
patellofemoral area consistent with an inflamed plica.  There 
was no weakness of the knee with persistent moderate to 
strong resistance and no change in motion with resistance.  
The right knee was not examined at that time.  The veteran's 
right ankle examination revealed no swelling.  He had 20 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
There was tenderness along the medial tibiotalar joint to 
deep palpation, but not with resisted motion.  There was no 
examination of the left ankle.  Bilateral knee x-rays 
revealed no femoral or tibial joint line deformities or 
osteophytes.  There was evidence of bipartite patella on both 
sides.  Bilateral ankle x-rays did not reveal any pathology 
other than pes planus.  The veteran was diagnosed with left 
patellofemoral inflamed pica and pes planus bilaterally.

The RO granted the veteran service connection for his low 
back condition in May 1997, with an initial disability rating 
of 20 percent.

In June 1997, a letter from Dr. Liebrock to Dr. Schlick, the 
veteran's treating physician, indicated that the veteran 
returned to Dr. Liebrock because of a return of weakness in 
his right leg and numbness in his right thigh.  At the time 
he had no difficulty with the left lower extremity.  On 
examination, the veteran had a well-healed surgical wound on 
the back.  There was no tenderness or swelling in the back.  
He had a full range of motion and the veteran's strength 
appeared normal.  Examination of the lower extremities 
revealed a slight decrease in strength in a lot of the motor 
groups on the right side.  The left lower extremity was 
normal in both motor and sensation.  An MRI was recommended.  
The veteran's MRI came back negative for signs of a 
recurrence of schwannoma.  Dr. Liebrock then ordered an EMG 
and nerve conduction studies which demonstrated that he did 
have a severe active right L4 radiculopathy consistent with 
the weakness he was having in his right leg.  The veteran 
also had a chronic L5 radiculopathy.

An August 1997 letter from Dr. Liebrock to Dr. Schlick, 
indicating that the veteran was experiencing active 
radiculitis of some form involving the L4 and L5 nerve roots 
on the right.  A letter from Dr. Criscuolo to Dr. Liebrock, 
dated October 1997, indicated that the veteran was seen at a 
pain clinic for right L4 and L5 radiculopathy.  The veteran 
was treated with a steroid lumbar epidural.  The veteran 
tolerated the procedure and got some pain relief.

A December 1997 letter from Dr. Liebrock to Dr. Schlick 
indicated that the veteran had returned for follow-up.  The 
veteran indicated that the October 1997 treatment with 
epidural steroids greatly reduced the sharp pain down his 
right leg.  The veteran indicated that he still had some low 
back pain and some right and left ankle pain with some lack 
of stability in the right ankle.  Physical examination 
revealed some weakness in the right quadriceps and also the 
dorsiflexors of the right ankle, but the remainder of his 
neurologic examination was stable.  The physician indicated 
that the veteran had acute L4 and modest L5 radiculitis.

A letter from Dr. Liebrock to Dr. Schlick, dated February 
1999, indicated that veteran continued to experience 
symptoms.  Dr. Liebrock saw him because his pain syndrome had 
accelerated.  The veteran complained of more low back pain 
and a pressure-like feeling in his back.  The veteran was 
also having more leg pain; his left leg was more painful than 
his right.  On examination, the veteran was tender over the 
lower lumbar spine as well as his paraspinal muscles 
bilaterally.  When asked to ambulate, the veteran was slow in 
rising to stand, but did so independently.  The veteran 
walked with a nonantalgic gait and had difficulty with toe 
walking bilaterally.  There was some diffuse weakness in the 
veteran's right lower extremity, but nothing severe.  His 
left leg was fairly strong except for plantar flexion.  
Straight leg raises caused pain mainly in the lower back 
bilaterally.  Deep tendon reflexes were symmetrical and 
normal at the knees.  The veteran's ankle jerks were absent 
bilaterally.  Dr. Liebrock recommended an MRI.  The MRI 
revealed no recurrent schwannoma, but did reveal 
postoperative changes.  Dr. Liebrock recommended an EMG and 
nerve conduction studies.

A March 1999 letter from Dr. Liebrock to Dr. Schlick noted 
the results of the EMG and nerve conduction studies.  The 
studies revealed a significant improvement and less 
irritation of the L4 and L5 nerve roots.

The veteran testified at a hearing held at the RO before a 
Member of the Travel Board in June 1999.  The veteran 
testified that he had continued to see Dr. Liebrock for his 
back condition over the past four years.  The veteran 
indicated that the pain he had prior to the excision of the 
schwannoma still continued to the point of interrupting his 
daily activities.  The veteran stated that his right leg 
would collapse occasionally as a result of the nerve problems 
in his back.  He indicated that he has chronic pain and 
difficulty sleeping as a result of his back.  The veteran 
stated that the physician who treated him for his back 
indicated that the problems with his knees and ankles were 
probably a result of his back problems which changed the way 
he walked and put excess strain on his knees and ankles.  He 
noted that he has fallen and has a lack of strength in both 
legs.  He indicated that there were times, during medical 
examinations, when he couldn't lift his legs when there was 
resistance.  The veteran stated that he had pain on stairs 
and needed to use a banister to pull him up and down the 
stairs.  He indicated that he would fall a few times a week 
as a result of his knees giving out on him.  He noted that 
the pain in his knees and ankles hadn't worsened since 
service, but had continued sporadically.

The veteran had a VA orthopedic exam in January 2000 for the 
veteran's low back condition.  On examination the spine, 
including the cervical spine, thoracic, and lumbosacral 
spine, was nontender and there was no paraspinous muscle 
tenderness.  There was no tenderness over the sacroiliac area 
or the sciatic notch.  There was no hip tenderness.  There 
appeared to be some mild weakness on dorsiflexion of the 
great toe on the right and dorsiflexion of the ankle.  The 
veteran had difficulty standing on his toes on the right 
foot.  There was pain in the veteran's left foot as a result 
of a recent fracture.  Therefore, his ability to stand on his 
toes on the left foot alone was limited.  Muscle tone and 
bulk in the lower extremities appeared normal and there was 
no fasciculation or atrophy noted.  There was a small quarter 
sized area of decreased sensation in the center of the right 
arch medially, but otherwise no decreased sensation.  The 
deep tendon reflexes were absent in both ankles and 2+ in the 
patellae.  Range of motion of the dorsolumbar spine showed 
forward flexion to 30 degrees, right lateral flexion to 10 
degrees, and left lateral flexion to 20 degrees.  Extension 
was 8 degrees, right and left rotation with the hips fixed 
forward was to 22 degrees.  There were no subjective 
complaints of pain with any of these movements.  Cervical 
lateral flexion was 22 degrees, and right lateral flexion was 
26 degrees.  Left rotation was 40 degrees and right rotation 
was 38 degrees.  There was no foot drop noted on ambulation.  
The diagnosis was chronic low back pain, stiffness, and 
radicular pain down the legs as a result of schwannoma, 
excision of schwannoma, and persistent postoperative 
radiculitis.  The examiner noted his belief that the lancing 
pain the veteran described and the giving away in his knees 
was probably a function of the lumbar spine problem and not a 
mechanical knee problem.

The veteran testified at a hearing held at the RO before a 
hearing officer in February 2001.  He stated that he injured 
his knees while playing intramural sports in the Navy.  The 
veteran indicated that he has problems walking up the stairs.  
He stated that his knee and ankle would give out, generally 
on the right side.  The veteran stated that he believes the 
back condition affects the knees more than the knees affect 
the back.  The veteran noted that his private physician had 
indicated that the tumor resected in 1995 was at the base of 
two nerves that go down through the legs and that caused a 
lot of his instability.  The veteran also indicated that he 
has a continued weakness in his ankle.  He noted that, when 
he is driving, weakness in his ankle occasionally results in 
a slight release of the brake or a delayed muscle response.

A VA orthopedic examination report addendum dated March 2001, 
indicated that the veteran was able to flex both his knees 
from 0 to 140 degrees and there was no soft tissue swelling 
or discoloration noted about the knees.  He was able to 
dorsiflex both ankles from 0 to 5 degrees and plantar flex 
them from 0 to 35 degrees.  There was no valgus angulation of 
the os calcis noted.  X-rays of the ankles were normal, as 
were the x-rays of the knees, with the exception of bilateral 
bipartite patella.  The examiner diagnosed the veteran with 
episodes of musculoligamentous strain in both knees and both 
ankles.  The examiner reviewed both the veteran's claim file 
and VA file.

III.  Service Connection for Bilateral Knee 
and Ankle Disorders

A.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
substantiated if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection. 38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

B.  Analysis

Service medical records indicate that the veteran was treated 
several times for bilateral knee and ankle pain while in 
service.  Several diagnoses were made, but the pain continued 
to return.  The veteran noted his continued joint pain on 
several medical history reports while in service.

Additionally, there is evidence of a continuity of 
symptomatology throughout the years following discharge from 
service in 1996.  The veteran's reports of symptomatology for 
his VA medical examinations and private treatment, and his 
testimony before a Member of the Travel Board and a hearing 
officer have been consistent and the Board finds them 
credible.

The March 2001 VA examination addendum contained a diagnosis 
of episodes of musculoligamentous strain of both knees and 
both ankles.  The Board concludes, based on the evidence of 
record, that the veteran's musculoligamentous strain of both 
knees and both ankles was incurred in service.





IV.  Entitlement to an Increased Rating for Low Back Pain,
Status Post Laminectomy and Tumor Resection, 
with Stiffness, Weakness, and Radiculopathy
Involving the Lower Extremities

A.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify various 
disabilities.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

The veteran's lower back disorder is rated under Diagnostic 
Code 5293.  Under that diagnostic code a pronounced case of 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 
percent evaluation is the maximum evaluation available under 
Diagnostic Code 5293.

Under Diagnostic Code 5285, in the case of residuals of a 
vertebra fracture, a 100 percent evaluation is assigned where 
there is cord involvement, and the veteran is bedridden, or 
requires long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  A 100 percent evaluation is assigned, under Diagnostic 
Code 5286 where there is complete bony fixation (ankylosis) 
of the spine at an unfavorable angle with marked deformity 
and involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286.

B.  Analyis

The veteran currently has the maximum disability rating 
available under Diagnostic Code 5293.  A higher disability 
rating is available for veterans who meet the criteria under 
Diagnostic Codes 5285 and 5286.  Diagnostic Code 5285 deals 
with residuals of fractured vertebrae.  In this instance, the 
veteran does not have a history of fractured vertebrae.  In 
addition, the veteran's back condition does not have spinal 
cord involvement and the veteran is neither bedridden nor 
does he require long leg braces.  Therefore, the veteran does 
not meet the criteria for a higher disability rating under 
Diagnostic Code 5285.

The veteran's medical records do not indicate that he has 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
the major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type).  Therefore, the veteran 
does not meet the criteria for a higher disability rating 
under Diagnostic Code 5286.  Accordingly, the Board finds 
that the veteran does not meet the criteria for an initial 
disability rating higher than 60 percent.  In addition, the 
Board finds that the evidence does not raise a question that 
a rating higher or lower than 60 percent is warranted for any 
period of time from the veteran's claim to the present time 
so as to warrant a staged rating due to a significant change 
in the level of disability.

C.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with his 
employment.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  Service connection for a bilateral knee disorder is 
granted.

2.  Service connection for a bilateral ankle disorder is 
granted.

3.  An initial rating higher than 60 percent for low back 
pain, status post laminectomy and tumor resection, with 
stiffness, weakness, and radiculopathy involving the lower 
extremities is denied.


REMAND

As noted in the Introduction to this decision, no statement 
of the case was ever issued following the July 2001 notice of 
disagreement with the May 2001 decision regarding the 
effective dates for the assignment of the 30 percent rating 
for the veteran's right shoulder disorder and the 30 percent 
rating for the veteran's muscle tension headaches and the 
denial of service-connection for a fracture of the left, 
fifth metatarsal.  Due process considerations mandate that 
the case be REMANDED for a statement of the case on these 
matters.  See Manlincon v. West, 12 Vet. App 238, 240-41 
(1999).

Accordingly, the issues are remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the June 2001 
notice of disagreement with the May 2001 
decision regarding the effective dates 
for the assignment of the 30 percent 
rating for the veteran's right shoulder 
disorder and the 30 percent rating for 
the veteran's muscle tension headaches 
and the denial of service-connection for 
a fracture of the left, fifth metatarsal.  
The RO should then allow the veteran 60 
days within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of that issue to the 
Board is he so desires by filing a VA 
Form 9 substantive appeal.  38 C.F.R. 
§ 20.302(b) (2001).

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over these issues if he 
files a timely substantive appeal that 
complies with the provisions of 
38 U.S.C.A. § 7105 (West 1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran does not need to take an 
action unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



